Clifford F. Brown, J.,
dissenting. The Court of Common Pleas properly reversed the Board of Zoning Appeals’ denial of a special use permit for the erection of rowhouses on an interior parcel of land and the construction of a 24-foot wide private drive on West 166th Street. The Court of Common Pleas found the decision of the board “unconstitutional, illegal, arbitrary, capricious, unreasonable and unsupported by the preponderance of substantial, reliable and probative evidence on the whole record.”
The Court of Appeals reversed the judgment of the Court of Common Pleas on the asserted ground that “the Board did not abuse its discretion in denying appellee’s requests for special permits for the erection of rowhouses” because “the Board’s decision was supported by the preponderance of substantial, reliable and probative evidence on the whole record. R. C. 2506.04”; and that “[tjherefore, the reversal of the decision by the Common Pleas Court constituted error.”
The language of the Court of Appeals opinion reveals that the Common Pleas Court rendered its decision within the proper standard of review prescribed for common pleas courts. However, the Court of Appeals exceeded its lawful *649standard of review as set forth in R. C. 2506.04. That section of the Administrative Procedure Act provides:
“The court may find that the order, adjudication or decision is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable and probative evidence on the whole record. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order, adjudication or decision, or remand the cause to the officer or body appealed from with instructions to enter an order consistent with the findings or opinion of the court. The judgment of the court may be appealed by any party on questions of law pursuant to Section 2505.01 to 2505.45, inclusive, of the Revised Code.” (Emphasis added.)
The language of R. C. 2506.04 permits the Court of Common Pleas to weigh the evidence “on the whole record,” while limiting the Court of Appeals to a review of the Common Pleas Court decision solely “on questions of law.” The Court of Appeals is precluded from weighing the evidence and substituting its judgment for that of the Common Pleas Court. These two differing standards for review for the Common Pleas Court and the Court of Appeals were fully explained in Dudukovich v. Lorain Metropolitan Housing Authority (1979), 58 Ohio St. 2d 202, 207 as follows:
“[I]t is quite evident that the Court of Common Pleas must weigh the evidence in the record, and whatever additional evidence may be admitted pursuant to R. C. 2506.03, to determine whether there exists a preponderance of reliable, probative and substantial evidence to support the agency decision. * * * ” See, also, Mentor Lagoons v. Board of Zoning Appeals (1958), 168 Ohio St. 113, 118.
In Dudukovich, at pages 207-208, we further explain the limited scope of review of the Court of Appeals, as follows:
“In determining whether the standard of review prescribed by R. C. 2506.04 was correctly applied by the Court of Common Pleas, both this court and the Court of Appeals have a limited function. R. C. 2506.04 provides, in part: ‘The judgment of the court [of Common Pleas] may be appealed by any party on questions of law pursuant to sections 2505.01 to 2505.45, inclusive of the Revised Code.’
“Referring to R. C. 2505.31, we find that ‘[i]n a civil case *650or proceeding * * * , the supreme court need not determine as to the weight of the evidence.’ Thus, our inquiry is limited to a determination of whether, as a matter of law, we can say that there did exist a preponderance of reliable, probative and substantial evidence to support * * * [the challenged board action].” (Emphasis added.)
Under the Dudukovich standard if this court finds, as a matter of law, that the preponderance of reliable, probative and substantial evidence supports the decision of the Court of Common Pleas, this court must reverse the Court of Appeals. Because the Court of Common Pleas decision was supported by a preponderance of such evidence, the judgment of the Court of Appeals must be reversed.
Furthermore, the Cleveland zoning code authorizes row-house construction upon the grant of a special permit by the board in its sound discretion, provided that the proposed development meets the specifications prescribed in the Codified Ordinances of the city of Cleveland.3 The evidence submitted to the board of zoning appeals conclusively shows that the project proposed by Town Center complies with and exceeds in every respect these requirements for the protection of the. public.
A careful review of the entire record compels the conclusion that the Board did not act in its sound discretion, that it disregarded “the preponderance of substantial, reliable, and probative evidence” and, therefore, the board’s action was without reasonable justification. Consequently, it was the duty of the Court of Common Pleas to reverse the board without hindrance from the Court of Appeals or this court.
The Court of Appeals decision violates another elementary principle in an R. C. Chapter 2506 appeal challenging the con*651stitutionality of a zoning ordinance as applied. The issue for determination is whether the ordinance, in proscribing a landowner’s proposed use of his land, has any reasonable relationship to the legitimate exercise of police power by the municipality. Cincinnati Bell v. Glendale (1975), 42 Ohio St. 2d 368; C. Miller Chevrolet v. Willoughby Hills (1974), 38 Ohio St. 2d 298; Mobil Oil Corp. v. Rocky River (1974), 38 Ohio St. 2d 23.
The reasons presented to the board for denying the special permit, namely, increased traffic, safety and fire hazards, are the usual sham and shibboleth urged by neighboring owners whenever an applicant seeks a zoning change through a special permit or zoning use variance4 for any kind of building construction. If such slogans were always accepted by a board or a court we would never develop underused areas, such as plaintiff’s West 166th Street parcel. Instead we will crystallize into wasteland the vacant spaces in our urban areas. God did not intend any owner’s land to serve as a Buena Vista for the neighboring owners or for the public generally. Neither should the law of Ohio as established by this court intend such a ridiculous purpose, which serves only the vested interests of the specially privileged.
Because the Court of Appeals decision should be reversed, I dissent.

 The requirements for a special permit to construct rowhouses are contained in Sections 337.03, 355.04, 355.06 and 357.10. They can be summarized as follows:
(1) A minimum total lot area of 20,000 square feet;
(2) A minimum lot area per dwelling unit of 2,400 square feet;
(3) A minimum unit floor plan of two rooms and one bath;
(4) One parking space per dwelling unit;
(5) A maximum floor area to land area ration of not more than 50%;
(6) A minimum private yard per dwelling unit of 800 square feet;
(7) A minimum rear yard of 22½ feet;
(8) A minimum interior side yard of 11 feet.


 A zoning variance, rather than a special use permit, was also appropriate in this case, the former under the variance powers prescribed in Section 329.03 of the Codified Ordinances of the City of Cleveland and the latter under Section 337.03.